Rao, Chief Judge:
The merchandise covered by the instant protest consists of terry-woven washcloths which were assessed with duty at the rate of 22y2 cents per pound under paragraph 909 of the Tariff Act of .1930, as modified by the- General Agreement on Tariffs and Trade, 82 Treas. Dec. 305, T.D. 51802, as terry-woven articles finished or unfinished, made or cut from pile fabrics.
It is claimed in said protest that the merchandise is properly dutiable at the rate of 20 per centum ad valorem under paragraph 923 of said act, as modified by the Protocol of Terms of Accession by Japan to the General Agreement on Tariffs and Trade, 90 Treas. Dec. 234, T.D. 53865, supplemented by Presidential notification, 90 Treas. Dec. 280, T.D. 53877, as other manufactures, wholly or in chief value of cotton, not specially provided for.
This protest has been submitted for decision upon a written stipulation of counsel for the respective parties hereto, which reads as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, as to merchandise covered by the protest enumerated in the annexed Schedule which is incorporated herein:
1. That the merchandise represented by the items marked “A” and initialed JPD by J. P. Dwyer on the invoices accompanying the entry *255covered by the protest enumerated in the attached Schedule, assessed with duty at 22i/|0 per pound under Par. 909 of the Tariff Act of 1930, consists of terry-woven washcloths similar in all material respects to the washcloths the subject of New York Merchandise Co., Inc. v. United States, 57 Cust. Ct. 475, C.D. 2840, Advance Treasury Decisions, Vol. 101, No. 50, page 30, wherein said merchandise was held properly dutiable at only 20% ad valorem under Par. 923 of said Act, as modified by T.D. 53865.
2. That the record in C.D. 2840 may be incorporated with the record in this case.
3. That this protest may be deemed submitted on this stipulation and the record thus made.
Upon the agreed facts and the cited authority, we hold the merchandise here involved, identified by invoice items marked and initialed as aforesaid, to be dutiable at the rate of 20 per centum ad valorem under paragraph 923 of said act, as modified, swpra, as manufactures of cotton, not specially 'provided for. The claim in the protest to that effect is sustained. All other claims are, however, overruled.
Judgment will be entered accordingly.